Exhibit 10.2

THE DOW CHEMICAL COMPANY

2012 EMPLOYEE STOCK PURCHASE PLAN

1. Purpose.

The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions or direct payments during
specified time periods. The Plan supersedes the Company’s 2003-2013 Employees’
Stock Purchase Plan. No additional offerings shall commence under the 2003-2013
Employees’ Stock Purchase Plan after the date this Plan becomes effective;
provided, however, that any offering that remains open at the time this Plan
becomes effective shall remain open and be completed in accordance with the
terms of the 2003-2013 Employees’ Stock Purchase Plan . The Plan is not intended
to qualify as an “employee stock purchase plan” under Section 423 of the Code.

2. Definitions.

(a) “Base Salary” means, as of the Eligibility Date with respect to an Offering,
regular base pay or wages payable to a Participant during the Offering and shall
not include any overtime pay, shift premium, sales incentives and commissions,
cash awards, performance pay, allowances, or compensation resulting from
participation in this or any other similar employee stock purchase plan or other
equity-based compensation plan; provided, however, that for employees paid on an
hourly basis, “Base Salary” shall take into account such employee’s wage rate
and regular work schedule as of the Eligibility Date with respect to the
Offering.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation and Leadership Development Committee of
the Board (or any successor), or such other committee designated by the Board,
designated to oversee administration of the Plan.

(e) “Common Stock” means the common stock of the Company, par value $2.50 a
share , or such other class or kind of shares or other securities as may be
applicable under Section 17.

(f) “Company” means The Dow Chemical Company, a Delaware corporation, or any
successor to substantially all of its business.

(g) “Designated Subsidiary” means any Subsidiary which has been designated by
the Committee from time to time as eligible to participate in the Plan.

(h) “Eligibility Date” means the date designated by the Plan Administrator with
respect to an Offering on which an Eligible Employee must be employed by the
Company or a Designated Subsidiary to be eligible to participate in such
Offering.

 

(i) “Eligible Employee” means an Employee eligible to participate in the Plan
under the terms of Section 3.

(j) “Employee” means any individual who is employed by the Company or any
Designated Subsidiary to perform services in an employer-employee relationship
and is classified as an employee by the Company or such Designated Subsidiary.
Any individual who is not classified by the Company or a Designated Subsidiary
as an employee shall not be considered an Employee for purposes of this Plan
even if such individual is later determined (by a court or regulatory agency) to
be an “employee” of the Company or a Designated Subsidiary for tax or other
purposes.

(k) “Exercise Date” means the last day of each Offering and/or such other dates
during an Offering on which a lump-sum payment and/or prepayment is received
from a Participant and processed according to procedures as designated by the
Plan Administrator.

(l) “Fair Market Value” means, as applied to a specific date, the closing market
price of Common Stock, as reported on the consolidated transaction reporting
system for New York Stock Exchange issues on such date or, if Common Stock was
not traded on such date, on the following day on which the Common Stock was
traded.



--------------------------------------------------------------------------------

(m) “Final Payment Date” means the date designated by the Plan Administrator
with respect to an Offering as the last day on which an Eligible Employee may
withdraw from participation in the Offering and/or make a lump-sum payment with
respect to the Offering.

(n) “Offering” means an offering that may be made under the Plan to Eligible
Employees to purchase shares of Common Stock. The length, Offering Price and
other material terms may differ for each Offering to the extent consistent with
the terms of the Plan.

(o) “Offering Price” means with respect to an Offering an amount equal to the
lower of (i) at least eighty-five percent (85%) of the Fair Market Value of the
Common Stock on a date or the average Fair Market Value of the Common Stock over
a period, in each case, specified by the Plan Administrator and (ii) other than
with respect to Participants who elect to fund purchases in an Offering through
a lump sum or prepayment payment prior to the Final Payment Date (for who the
Offering Price will be determined under clause (i) of this Section 2(o)), the
Fair Market Value of the Common Stock on the Final Payment Date for an Offering;
provided, however, that the Offering Price may be adjusted pursuant to
Section 17.

 

(p) “Participant” means an Eligible Employee that elects to participate in the
Plan, as described in Section 5.

 

(q) “Plan” means this 2012 Employee Stock Purchase Plan.

(r) “Plan Administrator” means the Committee and/or an officer or group of
officers of the Company designated by the Committee as Plan Administrator
pursuant to Section 14.

(s) “Prepayment Start Date” means the date designated by the Plan Administrator
with respect to an Offering as the first day on which a Participant may make a
lump-sum payment with respect to an Offering as described in Section 6.

(t) “Subsidiary” means any business association (including a corporation or a
partnership, other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity interests in one of the other associations in such
chain.

 

(u) “Trading Day” means a day on which national stock exchanges are open for
trading.

3. Eligibility.

Any Employee who is employed by the Company or a Designated Subsidiary and
classified as a full-time, part-time or less-than-full-time employee on a given
Eligibility Date shall be eligible to participate in the Offering to which such
Eligibility Date relates. An Employee classified by the Company or a Designated
Subsidiary as a less-than-full-time employee, or part-time employee on an
Eligibility Date shall be eligible to participate in the related Offering only
if such Employee has a work schedule as of the Eligibility Date of 50% or more
of the standard hours defined as full-time in such Employee’s work location.
Individuals who are classified as a temporary, co-op, intern or student status
with the Company or Designated Subsidiary shall not be eligible to participate
in this Plan. Notwithstanding anything herein to the contrary, Employees who, as
of the Eligibility Date, beneficially own more than 5% of the Company’s
outstanding Common Stock shall not be eligible to participate in this Plan.

4. Offering.

The Plan shall be implemented by a series of consecutive Offerings with the
first Offering commencing in 2013, on such date designated by the Plan
Administrator, and continuing thereafter until terminated in accordance with
Section 18 hereof. The Plan Administrator shall have the authority to change the
duration of future Offerings (including the commencement dates thereof) without
stockholder approval so long as such change is announced prior to the scheduled
beginning of the first Offering to be affected thereby.

5. Participation.

(a) An Eligible Employee may become a Participant in the Plan for an Offering by
completing required documents (“Enrollment Documents”) and submitting them to
the Company or third party plan administrator designated by the Company during
an enrollment period established by the Plan Administrator prior to the
beginning of the Offering. The Enrollment Documents and their submission may be
in electronic form.



--------------------------------------------------------------------------------

(b) The Enrollment Documents will set forth (i) the number of shares of Common
Stock the Eligible Employee desires to purchase in an Offering or (ii) the
percentage of the Eligible Employee’s Base Salary to be used to purchase shares
of Common Stock in the Offering or (iii) an amount of an Eligible Employee’s
Base Salary to be used to purchase shares of Common Stock in the Offering;
provided, however, that, in any case, the maximum number of shares of Common
Stock that an Eligible Employee may purchase in any Offering is the number of
shares of Common Stock having an aggregate purchase price (taken together and
based upon the per share Offering Price) equal to a designated percentage of
such Eligible Employee’s Base Salary for the Offering (the “Applicable
Percentage”) with the Applicable Percentage for each Offering determined by the
Plan Administrator; provided, however, in no case shall the percentage exceed
ten percent (10%) of such Eligible Employee’s Base Salary.

(c) The minimum number of shares that may be subscribed for in an Offering is
five (5) shares of Common Stock.

(d) A Participant may discontinue his or her participation in the Plan for an
Offering prior to the Final Payment Date thereof as provided in Section 10, or
may decrease (but not increase) the rate of his or her payroll deductions and/or
number of shares to be purchased in an Offering (but not below five (5) shares
of Common Stock) by completing or filing new Enrollment Documents authorizing
the change in the manner designated by the Plan Administrator. The Plan
Administrator may, in its discretion, limit the number of participation rate
changes during any Offering. Any change in the rate of payroll deductions shall
be effective with the first full payroll period following the administrative
deadline established by the Plan Administrator.

6. Payment Method.

(a) A Participant’s Enrollment Documents shall include an irrevocable election
by the Participant to either contribute directly (in a lump-sum payment on or
prior to the Final Payment Date) the aggregate Offering Price for the shares he
or she elects to purchase in the Offering or have payroll deductions made on
each pay day during the Offering in an amount not exceeding the Applicable
Percentage for the Offering which he or she receives on each pay day during the
Offering to fund such aggregate Offering Price.

(b) Participants electing lump-sum payment shall remit payment in a single lump
sum to the Company for the entire subscription amount at any time after the
Prepayment Start Date and on or before the Final Payment Date. In addition,
Participants electing payroll deductions shall be permitted to make a lump-sum
payment equal to some or all of such Participant’s unpaid subscription at any
time after the Prepayment Start Date and on or before the Final Payment Date. If
a Participant (whether or not such Participant initially elected a lump-sum
payment) remits such payment prior to the Final Payment Date, the Offering Price
for such Participant will be fixed for such Offering based on the Offering Price
then in effect (meaning that the purchase is final and the Participant’s
Offering Price will not be reduced, if applicable, as a result of the Fair
Market Value of the Common Stock on the Final Payment Date). Unless the Plan
Administrator determines otherwise, if a Participant (whether or not such
Participant initially elected a lump-sum payment or payroll deduction) makes a
partial payment to the Company of the amount subscribed on or prior to the Final
Payment Date, the Participant shall be deemed to have reduced his or her
subscription to a lesser number of shares of Common Stock based on such partial
payment, provided, that no reduced subscription shall be for less than five
(5) shares. In the event an elected lump-sum payment is not received by the
Company prior to the close of business on the Final Payment Date, the
Participant shall be deemed to have withdrawn from participation in the
Offering.

(c) Participants shall pay for their subscriptions in the currency in which they
are paid based on a conversion rate established by the Plan Administrator.

7. Grant of Option.

On the first day of each Offering, each Eligible Employee participating in such
Offering shall be granted an option to purchase on the Exercise Date of such
Offering (at the applicable Offering Price) up to a number of shares of the
Company’s Common Stock either designated in the Eligible Employee’s Enrollment
Documents or determined by dividing such Eligible Employee’s payroll deductions
accumulated and/or other contributions on or prior to such Exercise Date by the
applicable Offering Price, subject to the maximum number of shares that may be
purchased as set forth in Section 5(b) and the limitations set forth in
Section 13(a). Exercise of the option shall occur as provided in Section 8,
unless the Participant has withdrawn from participation in the Offering. The
option shall expire on the last day of the Offering.



--------------------------------------------------------------------------------

8. Exercise of Option.

(a) Unless a Participant withdraws from participation in an Offering, his or her
option for the purchase of shares hereunder shall be automatically exercised on
the applicable Exercise Date, which shall be either (i) as and when any lump-sum
payment and/or prepayment is received from the Participant in accordance with
Section 6 and processed according to procedures as designated by the Plan
Administrator or (ii) the last day of the Offering, and the appropriate number
of shares shall be purchased for such Participant at the applicable Offering
Price with the lump-sum contribution and/or accumulated payroll deductions. If
not all of a Participant’s accumulated payroll deductions or lump-sum
contributions are applied to the purchase of shares on the Exercise Date, then
the Company shall return the excess amounts (without interest) to the
Participant.

(b) The Participant must make adequate provision for federal, state, or other
tax withholding obligations, if any, which arise in connection with the exercise
of the option to purchase shares of Common Stock hereunder. By electing to
participate in the Plan, a Participant authorizes the Company to withhold from
the Participant’s compensation and/or the shares of Common Stock otherwise
issuable to the Participant under the Plan, the amounts necessary to satisfy any
such applicable tax withholding obligations. At any time, the Company may, but
shall not be obligated to, withhold from the Participant’s compensation and/or,
in the Plan Administrator’s sole discretion, the shares of Common Stock
otherwise issuable to the Participant under the Plan, the amount necessary for
the Company to satisfy any applicable tax withholding obligations.

9. Delivery.

As promptly as practicable after each Exercise Date on which a purchase of
shares occurs, the Company shall arrange the delivery to each Participant, as
appropriate, of the shares purchased upon exercise of his or her option
hereunder.

10. Withdrawal.

(a) A Participant may withdraw from participation in an Offering at any time on
or before the Final Payment Date for the Offering by giving notice to the
Company in the manner designated by the Plan Administrator. Promptly following a
Participant’s withdrawal from participation in an Offering, the Company shall
return all of the Participant’s accumulated payroll deductions (without
interest) to the Participant.

(b) A Participant’s withdrawal from participation in an Offering shall not have
any effect upon his or her eligibility to participate in succeeding Offerings
which commence after the termination of the Offering from which the Participant
withdraws.

11. Termination of Employment.

Unless otherwise determined by the Plan Administrator, upon a Participant’s
ceasing to be an Eligible Employee for any reason during an Offering such
Participant shall: (i) if such Participant elected payment by lump-sum payment
for such Offering, be deemed to have withdrawn from participation in the
Offering or (ii) if such Participant elected payment by payroll deductions for
such Offering, be deemed to have elected to cause the Company to process the
Participant’s accumulated payroll deductions up to the time of the cessation as
if such amounts had been paid as a prepayment pursuant to Section 6 on the date
of such cessation (based on the Offering Price then in effect). No additional
payroll deductions or other amounts shall be accumulated following the date the
Participant ceases to be an Eligible Employee.

12. Interest.

No interest shall accrue on the payroll deductions of or lump sum payments made
by a Participant in the Plan.

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 17 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for purchase under the Plan shall be
35,000,000 shares. If, on a given Exercise Date, the number of shares with
respect to which options are to be exercised exceeds the number of shares then
available under the Plan, the Company shall make a pro rata allocation of the
shares remaining available for purchase in as uniform a manner as shall be
practicable and as it shall determine to be equitable.



--------------------------------------------------------------------------------

(b) The Participant shall have no interest or voting right in shares covered by
his option until such option has been exercised and shares have been issued to
the Participant.

14. Administration.

The Plan shall be administered by the Committee. Any power of the Committee may
also be exercised by the Board, except to the extent that the grant or exercise
of such authority would cause any Award or transaction to become subject to (or
lose an exemption under) the short-swing profit recovery provisions of
Section 16 of the Securities Exchange Act of 1934. To the extent that any
permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. The Board and/or the Committee may
delegate all matters relating to the administration of the Plan and any Offering
under the Plan to one or more of the Company’s officers as the Board and/or
Committee so determines. Subject to the express provisions of the Plan, the
Committee shall have authority to interpret and construe any and all provisions
of the Plan, to adopt rules for administering the Plan, to develop and approve
all documents necessary for carrying out the Plan, to establish the start and
end dates for each Offering, to establish the method for determining the
Offering Price for each Offering, and to make all other determinations deemed
necessary or advisable for administering the Plan.

15. Transferability.

Neither accumulated payroll deductions nor any rights with regard to the
exercise of an option or to receive shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than by will or
the laws of descent and distribution) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw from
participation in the applicable Offering. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by him or
her.

16. Use of Funds.

All payroll deductions and lump sum payments received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions and lump sum
payments.

17. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) The number of shares available for issuance under the Plan, the maximum
number of shares each Participant may purchase per Offering, as well as the
Offering Price and the number of shares of Common Stock covered by each option
under the Plan which has not yet been exercised shall be equitably adjusted by
the Committee to reflect any reorganization, reclassification, combination of
shares, stock split, reverse stock split, spin-off, dividend or distribution of
securities, property or cash (other than regular, quarterly cash dividends), or
any other event or transaction that affects the number or kind of shares of
Common Stock outstanding. Such adjustment shall be made by the Committee, whose
determination shall be final, binding and conclusive. The Committee shall have
the authority to adjust not only the number of securities, but also the class
and kind of securities subject to the Plan and to make appropriate adjustments
in the price of such securities if other than shares of Common Stock of the
Company, so long as any such action complies with applicable law.

(b) In the event of the proposed dissolution or liquidation of the Company, the
Offering then in progress shall be shortened by setting a new Exercise Date (the
“New Exercise Date”), and shall terminate immediately prior to the consummation
of such proposed dissolution or liquidation, unless provided otherwise by the
Committee. The New Exercise Date shall be before the date of the Company’s
proposed dissolution or liquidation. The Plan Administrator shall notify each
Participant, at least ten (10) business days prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering as provided in Section 10.

(c) In the event of a proposed sale of all or substantially all of the assets of
the Company, or the merger, consolidation or similar transaction involving the
Company with or into another corporation in which the Company is not the
surviving, controlling corporation, each outstanding option shall be assumed or
an equivalent option substituted by the successor corporation or a parent or
subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, the Offering then in
progress shall be shortened by setting a New Exercise Date. The



--------------------------------------------------------------------------------

New Exercise Date shall be before the date of the transaction described in this
Section 17(c) is consummated. The Plan Administrator shall notify each
Participant, at least ten (10) business days prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering as provided in Section 10.

(d) The existence of the Plan and any options granted hereunder shall not affect
in any way the right and power of the Company or any subsidiary or affiliate of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or business structure,
any merger or consolidation, any issuance of debt, preferred or prior preference
stock ahead of or affecting the shares of Common Stock, additional shares of
capital stock or other securities or subscription rights thereto, any
dissolution or liquidation, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.

18. Amendment or Termination.

(a) The Committee may at any time and for any reason suspend, terminate or amend
the Plan. The Committee may terminate an Offering prior to any Exercise Date if
the Committee determines that the termination of the Offering or the Plan is in
the best interests of the Company and its stockholders. Except as provided in
Section 17 and this Section 18, no amendment may make any change in any option
theretofore granted which materially and adversely affects the rights of any
Participant. To the extent necessary to comply with the listing standards of the
New York Stock Exchange, or other applicable laws or regulations, the Company
shall obtain shareholder approval in such a manner and to such a degree as
required.

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to add or delete Designated Subsidiaries to be eligible to
participate in the Plan, change the Offerings, limit the frequency and/or number
of changes in the amount withheld during an Offering, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s Base Salary,
and establish such other limitations or procedures as the Committee determines
in its sole discretion advisable which are consistent with the Plan.

19. Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

20. Conditions Upon Issuance of Shares.

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

21. Term of Plan.

This Plan was adopted by the Board as of February 9, 2012, and it will become
effective (the “Effective Date”) when it is approved by the Company’s
shareholders. The Plan shall continue in effect for a term of ten (10) years
unless sooner terminated by the Board or its delegate.

22. Governing Law.

This Plan shall be governed by the laws of the State of Delaware.



--------------------------------------------------------------------------------

23. No Enlargement of Employee Rights.

Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ of the Company or any Designated Subsidiary, or to
interfere with the right of the Company or Designated Subsidiary to discharge
any Employee at any time.

24. Rules for Foreign Jurisdictions.

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements. The Committee may also adopt sub-plans
applicable to particular Designated Subsidiaries or locations. The rules of such
sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.